DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to the application filed on 06/26/2018. Claims 1-20 are pending and examined below. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,410,521 B2 (“Madas”).

Regarding claims 1, 10, and 19, Madas teaches generating multiple sets of sample points based on a first reference line representing a route from a first location to a second location, wherein the route associated with an autonomous driving vehicle; executing a first plurality of threads configured to: generate a plurality of segments between the multiple sets of sample points, wherein each thread of the first plurality of threads is configured to generate a segment of the plurality of segments; and determining a path for the autonomous driving vehicle based on the plurality of segments, wherein the path comprises one sample point from each of the multiple sets of sample points (see at least Abstract and Col. 6 line 62 – Col. 7 line 19); 
controlling the autonomous driving vehicle based on the path (see at least Col. 7 lines 20-35). 

Regarding claims 2 and 11, Madas further teaches determining a plurality of path costs for the plurality of segments, wherein each thread of the first plurality of threads is further configured to determine a path cost of the plurality of path costs; and determining the path further based on the plurality of path costs (see at least Col. 4 lines 5-45).

Regarding claims 3, 12, and 20, Madas further teaches executing a second plurality of threads configured to: determine a plurality of speeds for a portion of the path; determine a plurality of speed costs for the plurality of speeds, wherein each thread of the second plurality of threads is further configured to determine a speed cost of the plurality of speed costs; determine a speed for the portion of the path (see at least Col. 5 line 60 – Col. 6 line  19);
controlling the autonomous driving vehicle further based on the speed (see at least Col. 6 line 62 – Col. 7 line 19).

Regarding claims 4 and 13, Madas further teaches the plurality of speed costs are determined based on one or more of: a plurality of velocity costs; a plurality of acceleration costs; or a plurality of smoothness costs (see at least Col. 4 lines 5-45).

Regarding claims 5 and 14, Madas further teaches determining a distance between each of the multiple sets of sample points based on a speed of the ADV (see at least Col. 5 line 60 – Col. 6 line  19).

Regarding claims 6 and 15, Madas further teaches connecting each sample point in a set of sample points to each sample point in an adjacent set of sample points (see at least Fig. 6B).

Regarding claims 7 and 16, Madas further teaches determining a plurality of polynomial functions for the plurality of segments, wherein each polynomial function represents one segment of the plurality of segments (see at least Col. 5 lines 26-59).

Regarding claims 8 and 17, Madas further teaches coefficients of each polynomial are determined based on one or more of a location of the ADV, a direction of the ADV, a curvature of the ADV, or a curvature change rate of the ADV associated with a respective segment (see at least Col. 5 lines 26-59).

Regarding claims 9 and 18, Madas further teaches each polynomial function comprises a quintic polynomial function or a cubic polynomial function (see at least Col. 5 lines 26-59).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665